Citation Nr: 1548851	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-41 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.    

The RO previously denied service connection for PTSD.  See October 2006 rating decision.  The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Accordingly, the claim on appeal has been recharacterized as it appears on the cover page of the instant decision.

In October 2015, the Veteran filed a claim for aid and attendance.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for an acquired psychiatric disorder under a merits analysis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 2006 rating decision denied service connection for PTSD; the Veteran did not appeal the decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the October 2006 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression.


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depression.   38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance 

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim of service connection for an acquired psychiatric disorder.  It is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision. 


II. Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for an acquired psychiatric disorder.  A claim for PTSD was originally denied in an October 2006 rating decision because the RO found that there was no confirmed diagnosis of PTSD.  The Veteran did not appeal the decision.  38 C.F.R. § 20.302(a).  Additionally, no new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  This is the last final denial on any basis. 

In October 2006, the RO only adjudicated whether the Veteran was entitled to service connection for PTSD.  In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.   The record shows that the Veteran has been diagnosed with depression.  Therefore, the Board must address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  

Since October 2006, new evidence has been added to the claims file that is material to the Veteran's claim.  Notably, on VA examination in July 2011 the Veteran was diagnosed with depression along Axis I.  The examiner further noted the Veteran had combat stress along Axis IV.  The examiner indicated the Veteran did not have enough symptoms to reach the level of diagnosis of PTSD, but the examiner acknowledged the Veteran was exposed to combat and feared for his life.  In a March 2012 addendum opinion, the examiner stated depression was not due to fear of hostile military or terrorist activity; however, no rationale was provided, to include a discussion of the examiner's prior statement that the Veteran was exposed to combat and feared for his life.  In his substantive appeal, the Veteran has indicated that he continues to seek psychiatric treatment for PTSD and depression at the Fayetteville VA Medical Center (VAMC).  As there was no evidence of a psychiatric condition at the time of the October 2006 denial or any nexus evidence regarding the claimed condition or any assertion on the part of the Veteran that he is actively being treated for PTSD and depression, it is new.  

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for an acquired psychiatric disorder, to include PTSD and depression.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, is reopened; the appeal to this extent is allowed, subject to further development as addressed herein below.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD and depression.

The appellate record appears incomplete.  The Veteran has indicated that he is receiving ongoing treatment for PTSD and depression at the Fayetteville VAMC.  The last VA outpatient treatment records associated with the virtual record are dated in May 2011.  Such records are pertinent to the claim and must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).   

The Veteran asserts that his psychiatric condition is the result of being subjected to multiple combat situations while serving in the 3rd Ammunition Company in Japan from 1944 to 1946.   He elaborated that his unit came under fire when they would have to run ammunition up to the front lines.  He further stated that he saw friends wounded and killed.  The Veteran's service personnel records show he was in the Asiatic-Pacific Area from February 1944 to February 1946.  He participated in operations against an organized enemy on Saipan, Marinas Islands from June 1944 to July 1944 and on Okinawa Shima, Ryukyu Retto, from April 1945 to June 1945.   Such stressors are conceded based on the circumstances of the Veteran's service.  

On VA examination in July 2011 the Veteran was diagnosed with depression along Axis I and combat stress was noted along Axis IV.  The examiner indicated the Veteran did not have enough symptoms to reach the level of diagnosis of PTSD, but the examiner acknowledged the Veteran was exposed to combat and feared for his life.  In a March 2012 addendum opinion, the examiner stated depression was not due to fear of hostile military or terrorist activity; however, no rationale was provided, to include a discussion of the examiner's prior statement that the Veteran was exposed to combat and feared for his life.  Given the contradictory nature of these opinions and that there appears to be outstanding medical evidence, the Veteran must be afforded a new VA examination.  38 U.S.C.A. § 5103A.

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Secure for the record copies of the complete updated (since May 2011) VA clinical records of all evaluations and treatment the Veteran received for the claimed condition.  All requests for records and their responses must be associated with the claims folder.


2.  Once the records have been secured, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed acquired psychiatric disorder.  The examiner should state for the record the nature of the Veteran's acquired psychiatric disorder and then offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that an acquired psychiatric disorder, including PTSD and depression, is related to the Veteran's active military service, to include coming under fire when he participated in operations against an organized enemy on Saipan, Marinas Islands from June 1944 to July 1944 and on Okinawa Shima, Ryukyu Retto, from April 1945 to June 1945?  The examiner is notified that these stressors are conceded based on the circumstances of the Veteran's service.  In answering this question the examiner must discuss the Axis I and IV diagnoses/notations and opinions rendered in the July 2011 report of VA examination and March 2012 addendum and reconcile any discrepancies.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 
If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why such an opinion cannot be provided.
3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for an acquired psychiatric disorder, including PTSD and depression, in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


